DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 17/176,707 has a total of 9 claims pending in the application, there are 1 independent claim and 8 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Andersen et al. (US 2009/0157684 A1).
For claim 12, Andersen et al. teaches: 	A method for distributing policy-based data structures over a system of one or more servers installed on one or more computing devices, the method comprising: determining at least one policy-based data structure from a space [storage policy for space, 0010: Andersen], the determining comprising: identifying at least one data entry in the space [identification of data in space, 0038: Andersen]; determining a key value of the at least one data entry [key values in lookup table, 0047: Andersen]; mapping the at least one policy-based data structure to one of a node, node cluster, server, and server cluster in the system of one or more servers, the mapping comprising using a distribution algorithm considering the key value [mapping key value in lookup table to servers, 0049: Andersen].
For claim 13, Andersen et al. teaches:
	The method of claim 12, wherein the mapping the at least one policy-based data structure comprises distributing at least one microqueue over the system of one or more servers [operation to server distribution queued, 0099: Andersen].
For claim 14, Andersen et al. teaches: 
	The method of claim 12, wherein the mapping comprises using a consistent hashing algorithm [mapping by hashing, 0038: Andersen].
For claim 20, Andersen et al. teaches:
	The method of claim 12, wherein the mapping the at least one policy-based data structure results in a substantially even distribution of policy-based data structures over a set of nodes or servers [mapped and distributed evenly among servers, 0104-0106: Andersen].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-20 of U.S. Application No. 14/951,469.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Claim
Instant Application
App#: 14/951,469
12
1A method for distributing policy-based data structures over a system of one or more servers installed on one or more computing devices, the method comprising: determining at least one policy-based data structure from a space, the determining comprising: identifying at least one data entry in the space; determining a key value of the at least one data entry; mapping the at least one policy-based data structure to one of a node, node cluster, server, and server cluster in the system of one or more servers, the mapping comprising using a distribution algorithm considering the key value.
A method for distributing policy-based data structures over a system of one or more servers installed on one or more computing devices, the method comprising: determining at least one policy-based data structure from a space, the determining comprising: identifying at least one data entry in the space; determining a key value of the at least one data entry; mapping the at least one policy-based data structure to one of a node, node cluster, server, and server cluster in the system of one or more servers, the mapping comprising using a distribution algorithm considering the key value.

13
The method of claim 12, wherein the mapping the at least one policy-based data structure comprises distributing at least one microqueue over the system of one or more servers.

The method of claim 12, wherein the mapping the at least one policy-based data structure comprises distributing at least one microqueue over the system of one or more servers.

14
The method of claim 12, wherein the mapping comprises using a consistent hashing algorithm.

The method of claim 12, wherein the mapping comprises using a consistent hashing algorithm.

15
The method of claim 12, wherein the mapping comprises: using a consistent hashing algorithm to map nodes in the system of one or more servers to a scale; using the consistent hashing algorithm to map the at least one policy-based data structure to the scale; determining whether the at least one policy-based data structure is assigned to a node in the system of one or more servers; in response to determining the at least one policy-based data structure is not assigned to a node in the system of one or more servers, assigning the at least one policy-based data structure to a closest node in the system of one or more servers, the closest node being the node mapped closest to the policy-based data structure on the scale.


The method of claim 12, wherein the mapping comprises: using a consistent hashing algorithm to map nodes in the system of one or more servers to a scale; using the consistent hashing algorithm to map the at least one policy-based data structure to the scale; determining whether the at least one policy-based data structure is assigned to a node in the system of one or more servers; in response to determining the at least one policy-based data structure is not assigned to a node in the system of one or more servers, assigning the at least one policy-based data structure to a closest node in the system of one or more servers, the closest node being the node mapped closest to the policy-based data structure on the scale.
16
The method of claim 15, wherein the using a consistent hashing algorithm to map nodes in the system of one or more servers creates a distributed fault-tolerant system of one or more servers.

The method of claim 15, wherein the using a consistent hashing algorithm to map nodes in the system of one or more servers creates a distributed fault-tolerant system of one or more servers.

17
The method of claim 15, wherein the using a consistent hashing algorithm to map nodes in the system of one or more servers to a scale results in a substantially even distribution of nodes.

The method of claim 15, wherein the using a consistent hashing algorithm to map nodes in the system of one or more servers to a scale results in a substantially even distribution of nodes.

18
The method of claim 15, wherein the using a consistent hashing algorithm to map nodes in the system of one or more servers to a scale results in a substantially uneven distribution of nodes.

The method of claim 15, wherein the using a consistent hashing algorithm to map nodes in the system of one or more servers to a scale results in a substantially uneven distribution of nodes.

19
The method of claim 12, wherein the determining at least one policy-based data structure in the space comprises determining a plurality of policy-based data structures by grouping data entries in the space based on each data entry's key value, and wherein the mapping the plurality of policy-based data structures comprises: using a consistent hashing algorithm to map nodes in the system of one or more servers to a scale; using the consistent hashing algorithm to map the plurality of policy-based data structures to the scale, wherein each of the plurality of policy-based data structures comprises a grouping of data entries having a same key value, and wherein the mapping the plurality of policy-based data structures to the scale comprises mapping the key values of each of the plurality of policy-based data structures to the scale; and assigning the plurality of policy-based data structures to the mapped nodes by assigning each of the policy-based data structures to a node mapped closest to it on the scale.

The method of claim 12, wherein the determining at least one policy-based data structure in the space comprises determining a plurality of policy-based data structures by grouping data entries in the space based on each data entry's key value, and wherein the mapping the plurality of policy-based data structures comprises: using a consistent hashing algorithm to map nodes in the system of one or more servers to a scale; using the consistent hashing algorithm to map the plurality of policy-based data structures to the scale, wherein each of the plurality of policy-based data structures comprises a grouping of data entries having a same key value, and wherein the mapping the plurality of policy-based data structures to the scale comprises mapping the key values of each of the plurality of policy-based data structures to the scale; and assigning the plurality of policy-based data structures to the mapped nodes by assigning each of the policy-based data structures to a node mapped closest to it on the scale.

20
The method of claim 12, wherein the mapping the at least one policy-based data structure results in a substantially even distribution of policy-based data structures over a set of nodes or servers.
The method of claim 12, wherein the mapping the at least one policy-based data structure results in a substantially even distribution of policy-based data structures over a set of nodes or servers.


Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
6/17/2022